Citation Nr: 1633535	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  08-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 2012, for the award of a 70 percent rating for posttraumatic stress disorder.

2.  Entitlement to an effective date earlier than February 1, 2013, for the award of a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted an increased rating of 70 percent for posttraumatic stress disorder (PTSD) effective July 10, 2013.  A July 2015 rating decision assigned an effective date of June 11, 2012, for the 70 percent rating, based on the date of receipt of a claim for a total disability rating based on individual unemployability (TDIU).  

An October 2014 rating decision granted a TDIU effective February 1, 2013.

The issue of entitlement to an effective date earlier than February 1, 2013, for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no pending claim of entitlement to an increased rating for PTSD prior to June 11, 2012.

2.  It was not factually ascertainable that an increase in disability was shown within the one-year period prior to June 11, 2012, based upon the applicable legal criteria and the evidence of record.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 11, 2012, for the award of a 70 percent rating for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the record indicates that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in June 2013.  The record also shows that he received notice in August 2013 for other disabilities pending during the course of this appeal that provided general notice regarding how disability ratings and effective dates are assigned and was applicable to this appeal. 

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and thus appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains his service treatment records and post-service reports of VA and private treatment and examination.  The Board notes that all available private medical records have been obtained.  In September 2013, the RO requested medical records from Dr. G., and notified the Veteran of the request for the records but that it was his responsibility to ensure that VA receives them.  Moreover, as will be discussed below, these records could not establish an earlier effective date in this case.  Thus, the Board finds that a remand to make another request for these records is not warranted as such would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Specific to claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date.  Otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2015).

A report of examination or hospitalization will be accepted as an informal claim for increase, if the report relates to a disability that may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2015).  The date on which evidence is received from a private physician or layman is the date that will be used for effective date purposes.  38 C.F.R. § 3.157 (b)(2) (2015).

Under Diagnostic Code 9411, a 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2015).

VA received the Veteran's claim for a TDIU on June 11, 2012.  As he indicated that his diabetes mellitus type 2 with peripheral neuropathy and PTSD prevent him from securing or following any substantially gainful occupation, the RO construed that claim as a claim for increased disability compensation for PTSD.  The September 2013 rating decision increased the rating for PTSD to 70 percent and assigned an effective of July 10, 2013, based on the date of a VA examination.  A July 2015 rating decision assigned an effective date of June 11, 2012, for the 70 percent rating, based on the date of receipt of the claim for a TDIU.  

The record does not show, and the Veteran does not assert, that he filed a claim for increase prior to June 11, 2012.  He asserts that he is entitled to an effective date of the May 15, 2008, date of service connection.

The Board notes that an April 2010 rating decision granted service connection for PTSD and assigned a 10 percent rating effective May 15, 2008.  The Veteran filed a notice of disagreement to the rating and a November 2010 rating decision increased the rating to 50 percent effective the date of service connection.  In November 2010 correspondence, the Veteran stated that he was happy with the 50 percent rating for PTSD and wished to withdraw his appeal.  While that correspondence was received prior to the issuance of the rating decision that increased the rating for PTSD to 50 percent, the Veteran clearly knew of the pending increase in disability rating and withdrew his appeal.  Thus, both the April 2010 and November 2010 rating decisions became final.  38 U.S.C.A. § 7105 (West 2014).  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality.  Thus, given the finality of the April 2010 rating decision, in the absence of CUE, an effective date of the May 15, 2008, date of service connection is not warranted.  Given the finality of the November 2010 rating decision, the effective date of any future award of increased rating can be no earlier than the date of that November 2010 rating decision.  

The Board next notes that there is no correspondence from the Veteran dated prior to the June 11, 2012, claim for a TDIU that can be construed as a claim for increase for PTSD.  There was simply no pending claim of entitlement to an increased rating for PTSD prior to June 11, 2012.

The Board has also considered whether a report of examination or hospitalization can be cited as an informal claim for increase.  However, to the extent that any VA medical record subsequent to the last final rating decision in November 2010 and prior to June 11, 2012, may serve as a claim under 38 C.F.R. § 3.157, no such record indicates entitlement to a 70 percent rating for PTSD.  They only show that he is being followed for PTSD, with no indication of occupational and social impairment with deficiencies in most areas or any of the symptoms of the criteria for a 70 percent rating.  No private medical records were received during this period for consideration as an informal claim for increase.  As the controlling date is the later of the date of claim and the date entitlement arose, an earlier award based on this regulation is therefore precluded.  

While the Veteran has submitted statements from social workers indicating that he has been impaired by his PTSD since service, the statements do not describe the severity of his PTSD or note his symptoms to allow the Board to determine whether it was factually ascertainable that his PTSD met the criteria for a 70 percent rating at any time prior to June 11, 2012.

The Board also notes that VA has been unsuccessful in obtaining private medical records from Dr. G.  However, as an effective date based on private medical records is the date of receipt of such records, even if the Board were to request an additional attempt for those records and the RO were to obtain them, the records simply could not entitle the Veteran to an earlier effective date in this case.  Moreover, as the Veteran has indicated that the records pertain to treatment that began in the fall of 2012, the records would not allow the Board to determine whether it was factually ascertainable that his PTSD met the criteria for a 70 percent rating prior to June 11, 2012.

Given the above, the Board finds that it was not factually ascertainable that an increase in disability was shown within the one-year period prior to June 11, 2012, based upon the applicable legal criteria and the evidence of record.

To the extent that the Veteran asserts that equity warrants the assignment of an earlier effective date extending back to the date of his original claim for service connection, matters of equitable relief are only within the discretion of the Secretary of VA.  The Board does not have the authority to award such relief.  38 U.S.C.A. § 503 (West 2014); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

In conclusion, an effective date earlier than June 11, 2012, for the award of a 70 percent rating for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than June 11, 2012, for the award of a 70 percent rating for PTSD is denied.


REMAND

As noted above, the Veteran has asserted that he is entitled to a TDIU due in part to his PTSD.  

An October 2014 rating decision granted a TDIU due in large part to his PTSD effective February 1, 2013.  Thus, a claim for an earlier effective date for the award of a TDIU may be considered to be inextricably intertwined with the claim for an earlier effective date for the award of a 70 percent rating for PTSD.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

At an April 2015 hearing before a Decision Review Officer (DRO), the Veteran indicated that he was seeking an earlier effective date for the 70 percent rating for PTSD.  The Veteran specifically raised the claim for an earlier effective date for the award of a TDIU at the May 2016 Board hearing.  

Given the above, the Board will liberally construe the Veteran's statement made at the April 2015 DRO hearing as a claim for an earlier effective date for the award of a TDIU.  As the October 2014 rating decision granted a TDIU effective February 1, 2013, the Board will further construe  the Veteran's statement made at the April 2015 DRO hearing as a timely notice of disagreement to the effective date of the award of a TDIU assigned in that rating decision.  Thus, the Board is required to remand the issue of entitlement to an effective date earlier than February 1, 2013, for the award of a TDIU for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an effective date earlier than February 1, 2013, for the award of a TDIU.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


